276 F.2d 513
Allen V. TORNEK, an individual, trading as Allen V. Tornek Company, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 15273.
United States Court of Appeals District of Columbia Circuit.
Argued February 4, 1960.
Decided February 25, 1960.
Petition for Rehearing Denied March 23, 1960.

Mr. B. Paul Noble, Washington, D. C., for petitioner.
Mr. Frederick H. Mayer, Atty., Federal Trade Commission, with whom Mr. Alan B. Hobbes, Asst. Gen. Counsel, Federal Trade Commission, was on the brief, for respondent.
Before Mr. Justice REED, retired,* and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
This is a petition to review an order of the Federal Trade Commission holding, inter alia, that petitioner made unfair and deceptive representations to the effect that a watch he was marketing was a 21-jewel watch. The practices were found prohibited by § 5 of the Federal Trade Commission Act, 15 U.S.C.A. § 45.


2
Examination of the testimony before the Federal Trade Commission shows clearly that in the 21-jewel watch commonly sold by others in the trade there are no jewels that do not have either a function of bearing or a function of protection against wear from friction, and that it is only stones that perform these functions that are properly called "jewels" in the watch industry. Cf. Tariff Act of 1930, 46 Stat. 621-622, 19 U.S.C. A. § 1001, Par. 367(b).


3
As to the Resevoil device in question, convincing evidence indicated that the four stones of the Resevoil did not serve a mechanical function of bearing or of protection against frictional wear. Petitioner's statement that the Resevoil watches were 21-jewel watches is therefore misleading.


4
We have examined the petitioner's other objections but find no error.


5
The order of the Federal Trade Commission is affirmed and enforcement is granted.



Notes:


*
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28 U.S.C